In the case of Lee, Comptroller, et al., v. City of Miami, etal., decided at this term, opinion filed September 25, 1935, I prepared and had filed a dissenting opinion in which I expressed my views as to what the construction of paragraph 1 of Section 2 of Chapter 17257, Acts of 1935, should be. In the majority opinion in that case a different construction was adhered to. The construction as promulgated in the majority opinion in that case became the law of the State of Florida in that regard when that opinion was filed and the mandate issued. Therefore, I am bound by the construction, as I am bound by any other law obtaining in the State of Florida.
On authority of the opinion and judgment in that case, the operation of a slot machine such as is described in the affidavit in this case could not constitute a lottery and, therefore, *Page 902 
I concur in the judgment that the petitioner should be discharged.